11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Acme Paving, Inc.
Appellant
Vs.                   No. 11-03-00249-CV B Appeal from Harris County
Texas Builders and Contractors, Inc.
Appellee
 
Acme Paving, Inc. and Texas Builders and
Contractors, Inc. have filed in this court a joint motion to dismiss the
appeal.  The parties state that they
have reached an agreement to settle and compromise.  The motion is granted. 
TEX.R.APP.P. 42.1.
The appeal is dismissed.
 
PER CURIAM
 
October 2, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.